FILED
                                                                     IN THE OFFICE OF THE
                                                                  CLERK OF SUPREME COURT
                                                                          APRIL 7, 2021
                                                                   STATE OF NORTH DAKOTA



                   IN THE SUPREME COURT
                   STATE OF NORTH DAKOTA

                                   2021 ND 64

In the Interest of S.R., a child


State of North Dakota,                              Petitioner and Appellee
      v.
S.R., a Child, D.C.B., Father,                                Respondents
      and
T.R., Mother,                                     Respondent and Appellant



                                   No. 20200214



In the Interest of W.R., a child


State of North Dakota,                              Petitioner and Appellee
      v.
W.R., a Child, D.C.B., Father,                                Respondents
      and
T.R., Mother,                                     Respondent and Appellant



                                   No. 20200215

Appeals from the Juvenile Court of Morton County, South Central Judicial
District, the Honorable John W. Grinsteiner, Judge.

AFFRMED.
Per Curiam.

Chase R. Lingle, Assistant State’s Attorney, Mandan, ND, for petitioner and
appellee.

Ashley K. Schell, Williston, ND, for respondent and appellant.
                          Interest of S.R. & W.R.
                         Nos. 20200214 & 20200215

Per Curiam.

[¶1] T.R. appeals from the findings of fact and orders of permanency issued
by a judicial referee on July 15, 2020, which found the deprivation of T.R.’s
children would continue if they were to be returned to the parental home, and
ordered the children remain in the custody of Three Rivers Human Service
Zone. On July 24, 2020, after T.R. requested review, the juvenile court adopted
the judicial referee’s findings and upheld the orders of permanency. On appeal,
T.R. argues the judicial referee’s orders concluding her children would continue
to be deprived were not supported by clear and convincing evidence.

[¶2] Upon review of the juvenile court’s orders, we conclude the findings are
supported by clear and convincing evidence and, therefore, are not clearly
erroneous. We summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶3] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                       1